Shientag, J.
(dissenting). I dissent and vote to affirm the order appealed from. The arbitration clause could hardly be broader in its scope. It provides as follows: “ Seventeenth : In the event of any dispute between the parties hereto with reference to any matter not provided for in this Contract, or in reference to the terms, interpretations or application of this Contract, such disputes shall be referred to a Board of Arbitration - * :v and the decision of the arbitrators shall be final and binding upon all parties.”
There is no provision in the agreement which gives the company any right to discharge employees without cause. On the contrary, the contract recognizes that questions concerning discharge may arise for it specifically defines a discharge as follows: “ Fifteenth : For the purpose of this Contract distinction is made between discharge and lay-off of employees. In the case of discharge it is the intent permanently to terminate the employee’s employment. In the case of lay-off, the cessation of employment is intended to be only temporary.”
*752This is the only reference in the contract to discharge. In my opinion, m view of the broad scope of the arbitration clause above set forth, the question as to whether the company had an absolute right to discharge the two employees in controversy or whether there was just cause for their discharge should be left to arbitration. The parties evidently intended to have referred to arbitration all disputes whether or not provided for specifically in the contract. The order appealed from should be affirmed.
Peck, P. J., Cohn, Van Voorhis and Heffeman, JJ., concur in Per Curiam opinion; Shientag, J., dissents and votes to affirm, in opinion.
Order reversed, with $20 costs and disbursements to appellant, and the motion to permanently stay arbitration granted.